Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1-20 have been rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Chang United States Patent 7, 730,364 hereinafter C.
In regard to claims 1, 11, 16
C discloses a computer-implemented method comprising: obtaining performance-related information pertaining to one or more storage devices; automatically determining one or more workflows to be executed in connection with remediating at least one issue attributed to at least a portion of the one or more storage devices, wherein determining the one or more workflows comprises applying one or more machine learning techniques to the obtained performance-related information; and performing one or more automated actions based at least in part on the one or more workflows; wherein the method is performed by at least one processing device comprising a processor coupled to a memory. (Column 14; Lines 50+) & (Column 15; Lines 1-4)
In regard to claims 2, 12, 17
C discloses the computer-implemented method of claim 1, wherein determining the one more workflows comprises comparing at least a portion of the obtained performance-related information to a dynamic set of configuration information pertaining to multiple storage device remediation workflows. (Column 13; Lines 54-66)
In regard to claims 3, 13, 18
C discloses the computer-implemented method of claim 2, wherein comparing the at least a portion of the obtained performance-related information to the dynamic set of configuration information comprises utilizing at least one lookup table. (Column 13; Lines 62-67)
In regard to claims 4, 14
C discloses the computer-implemented method of claim 1, wherein performing the one or more automated actions comprises automatically outputting an identification of the one or more workflows to at least one provisioning tool associated with the one or more storage devices. (Column 14; Lines 17-22)
In regard to claims 5, 15, 20
C discloses the computer-implemented method of claim 1, wherein performing the one or more automated actions comprises automatically outputting an identification of the one or more workflows to at least one user associated with the one or more storage devices for execution approval. (Column 11; Lines 2-9)
In regard to claims 6, 19
C discloses the computer-implemented method of claim 1, wherein performing the one or more automated actions comprises automatically outputting an identification of the one or more workflows and an indication of user approval of the one or more workflows to at least one provisioning tool associated with the one or more storage devices. (Column 11; Lines 2-9)
In regard to claim 7
C discloses the computer-implemented method of claim 1, wherein the performance-related information identifies at least one performance-related event reported by a storage device monitoring tool. (Column 10; Lines 1-6)
In regard to claim 8
C discloses the computer-implemented method of claim 7, wherein determining one or more workflows to be executed in connection with remediating at least one issue comprises determining one or more workflows to be executed in connection with reactively remediating the at least one performance-related event reported by a storage device monitoring tool. (Column 14; Lines 23-27)
In regard to claim 9
C discloses the computer-implemented method of claim 1, wherein the performance-related information comprises a prediction of at least one performance-related issues generated by the storage device monitoring tool. (Column 9; Lines 63-67) & (Column 10; Lines 1-6)
In regard to claim 10
C discloses the computer-implemented method of claim 9, wherein determining one or more workflows to be executed in connection with remediating at least one issue comprises determining one or more workflows to be executed in connection with proactively remediating the prediction of at least one performance-related issues generated by the storage device monitoring tool. (Figure 5; Items Pre-failure|Failure|Normal)
                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner